ON MOTION
BRYSON, Circuit Judge.
ORDER
The Office of Personnel Management (OPM) moves to waive the requirements of Fed. Cir. R. 27(f) and to remand to the Merit Systems Protection Board with instructions to remand to OPM so that OPM may reconsider its determination that no annuity was due Marcelino C. Rigos. Ri-gos has not responded.
OPM states that “[i]t now appears that [Rigos] may be entitled to credit for service which OPM initially disputed” and that it “must now determine Mr. Rigos’s eligibility for a deferred annuity.” The court concludes that a limited remand is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) OPM’s motion to waive Fed. Cir. R. 27(f) is granted.
(2) OPM’s motion to remand is granted for the purpose of allowing the Board to consider whether a further remand to OPM is appropriate.
(3) Each party shall bear its own costs.